On Rehearing
SIMPSON, Justice.
Appellant argues on rehearing that the bill has equity as one to enforce a lien on farm machinery, based upon Code, Tit. 31, § 15, creating such lien, and Tit. 33, § 1, which provides for enforcement of liens in equity. But there are no allegations sufficient to show the existence of the lien. Whether it exists or not would depend upon facts developed on a discovery. If the bill has no equity as one for a discovery in general, it would have no equity as one for discovery to establish a lien.
Application for rehearing overruled.
LAWSON, GOODWYN and MERRILL, JJ., concur.